Citation Nr: 1012590	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bipolar disorder claimed as aggravated due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1979 to August 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, 
a videoconference hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  In June 2009, the case was remanded for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

To establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, the Veteran must show both that he has (has had) 
additional disability caused by VA hospital care, or medical 
or surgical treatment (and not due to his own misconduct), 
and that the proximate cause of the additional disability 
was carelessness, lack of proper skill, error in judgment, 
or similar instance of fault (on the part of VA), or was an 
event not reasonably foreseeable.

The Veteran alleges that in May 2005, VA without explanation 
stopped his bipolar disorder medication, Divalproex 500 MG 
EC (delayed release) (Depakote).  Two weeks after he ran out 
of medication, he visited the Cheyenne VA Medical Center 
(VAMC) where his treating psychiatrist, K.R., D.O., advised 
him that the administrator of the Cheyenne VAMC had decided 
to discontinue brand-name prescription drugs in favor of 
generic brands.  One week later, the Veteran received his 
new (generic brand) medication, valproic acid, and found it 
to be less effective.  He was treated subsequently at 
Sheridan VAMC where his prescription for Depakote was 
reinstated.  The Veteran claims that having to go without 
his bipolar disorder medication for two weeks and then 
having to use a generic medication for one week aggravated 
his bipolar disorder such that he required hospitalizations 
at Sheridan VAMC and Hot Springs VAMC.  He also claims that 
his current functioning level is still worse than it was 
before May/June 2005.  

In the June 2009 Board remand, it was noted that the 
evidence of record included June to July 2005 outpatient 
treatment records from Cheyenne VAMC, June to July 2005 
inpatient treatment records from Sheridan VAMC, and August 
2005 to March 2006 inpatient treatment records from Hot 
Springs VAMC.  It was further noted that while such records 
included notations of the Veteran's mental status and course 
of treatment immediately following the switch in medications 
in June and July 2005, they did not include records 
pertaining to his mental status prior to the medication 
switch or information regarding VA's alleged decision to 
stop the Veteran's Depakote prescription and then switch a 
generic brand in May 2005.  It was also noted that the 
Veteran had testified at the March 2009 videoconference 
hearing that he continued to be treated by K.R., D.O. at 
Cheyenne VAMC.  As it was found that such VA treatment 
records might contain pertinent medical information, and 
were constructively of record, the Board specifically 
instructed the RO to obtain complete records of all VA 
treatment or evaluation the Veteran had received for his 
psychiatric disabilities at Cheyenne VAMC prior to June 2005 
and from July 2005.  

A close review of the record reveals that such development 
has not been completed, and there is no notation in the file 
to suggest that such records were sought but unavailable.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets continued delay in this case, it has no 
recourse but to once again remand the case to the RO for the 
treatment records previously sought.

Finally, the Board notes that in January 2010 written 
argument, the Veteran's representative requested that the 
Board remand the Veteran's claim to determine whether 
quality assurance records maintained by VA exist and, if so, 
to obtain them for use in deciding the Veteran's appeal.  
Although the Veteran's claim is being remanded anyway, the 
Board declines to make this request as it is not at liberty 
to obtain such records.  While VA is required under the 
Veterans Claims Assistance Act of 2000 (VCAA) to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. 
§ 1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  Records 
obtained through the VCAA must be considered in a claim, and 
records considered in a claim must be disclosed to claimants 
under VA regulations and United States Court of Appeals for 
Veterans Claims (Court) caselaw; therefore, the VA Office of 
the General Counsel has determined that Congress intended 
the privilege to apply to prevent VA from obtaining and 
using these records where doing so would inevitably involve 
disclosure.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Further, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality assurance investigative 
reports should not be requested and that copies should not 
be filed in a claimant's claims file.  Citing 38 U.S.C.A. 
§ 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  Thus, the Board is 
specifically barred from seeking the VAMC medical quality 
assurance records that the Veteran's representative has 
requested.

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's 
previous remand instructed) ask the 
Veteran to identify the provider(s) of all 
treatment or evaluation he has received 
for his psychiatric disabilities, to 
include bipolar disorder, records of which 
are not already associated with the claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO should 
specifically obtain complete records of 
all VA treatment or evaluation the Veteran 
received for his psychiatric disabilities 
at Cheyenne prior to June 2005 and from 
July 2005.  

2. 	The RO should then review the 
file, undertake any further development 
warranted by the results of the 
development sought above (to include a new 
VA examination, if such is indicated), and 
re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

